Citation Nr: 9903741	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-10 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for burn scars, 
right thigh and leg, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for burn scars, 
left thigh and leg, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for neuropathy, 
musculo-cutaneous nerve, right residual of burns, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1950 to August 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 1996 from the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to an increased 
evaluation for service-connected burn scars, left thigh and 
leg; burn scars, right thigh and leg and neuropathy, musculo-
cutaneous nerve, right residual of burns.


REMAND

The veteran contends, in essence, that he is entitled to 
increased evaluations for residuals of burn scars to his 
lower extremities.  He alleges that the scars become 
frequently infected and itch and cause severe pain.  He 
further alleges that he has difficulty walking due to his 
legs giving out.

Upon review of the evidence, the Board finds that further 
development is warranted in this matter.  Specifically, the 
VA neurological examination of August 1996 reflects the 
examining physician's opinion that the veteran should be 
scheduled for a nerve conduction study of the right lower 
extremity.  A nerve conduction study was not scheduled or 
conducted in connection with the development of this claim.  
Therefore, such testing should be scheduled.

Furthermore, the Board notes that the RO limited its 
evaluation of the veteran's burn scars to Diagnostic Code 
(DC) 7802, for second degree scars, which provides a maximum 
evaluation of 10 percent for second degree scars.  Currently 
he is receiving the maximum evaluation for his burn residuals 
under this DC.  To the extent that the service medical 
records indicate that the veteran was treated for third 
degree burns on both legs and thighs, the RO should evaluate 
his burn residuals under DC 7801, which allows for a higher 
evaluation than 10 percent for third degree scars.

Finally, the Board notes that the DCs pertaining to second 
and third degree scars refer to scars covering areas measured 
in square inches, square centimeters, or tenths of square 
meters.  The report of the August 1996 VA examination for 
scars noted that a right leg scar extended 48 centimeters 
from the top of the thigh to the midcalf level 
(approximately), and was described as "extensive, covering 
most of the posterior aspect of the thigh as well as the 
lateral and medial aspects of the lower extremity."  The 
left leg scarring was similarly described as extending 50 
centimeters from upper thigh to midcalf, with "multiple 
stellate and short linear strictures giving a pronounced 
surface and subcutaneous irregularity."  To the extent that 
these findings did not specify whether the entire scar areas 
were actually measured in squared centimeters, further 
examination is warranted, with the areas of second and third 
degree burn residuals scars to be measured in squared 
centimeters or squared inches or squared tenths of meters.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any physicians, 
hospitals or treatment centers (private, 
VA, military or other) who have provided 
him with relevant treatment for his 
service-connected burn residual 
disabilities, not already associated with 
the claims file.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital or treatment center 
specified by the veteran to request 
specifically any and all medical or 
treatment records relevant to the above 
mentioned claim, to the extent not 
already on file.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  Thereafter, and whether additional 
records are obtained or not, the veteran 
should be scheduled for a VA scars 
examination and neurological disorders 
evaluation to ascertain the current 
extent of the service-connected residuals 
of burns to the legs.  All indicated 
tests should be accomplished, to include 
a nerve conduction study of the right 
leg, and all clinical findings and 
subjective complaints should be reported 
in detail.  The claims folder should be 
provided to the examiner prior to the 
examination.  After reviewing the claims 
folder and examining the veteran, the 
examiner should identify diagnostically 
all symptoms and clinical findings which 
are manifestations of his burn injuries 
to his legs.  The total areas of the 
scars should be measured using either 
square centimeters, square inches or 
square tenths of meters, as directed by 
DC 7801 and 7802.

3.  The veteran must be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report to 
ensure that it is in compliance with the 
directives of this REMAND.  If the 
reports is deficient in any manner or 
fails to include adequate responses to 
the specific opinions requested, it must 
be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998);  See also Stegall v. West,  11 
Vet. App. 268 (1998). 

5.  After completion of the above, the RO 
should readjudicate the issues on appeal, 
with consideration of all the evidence of 
record and applicable law and 
regulations, to include consideration of 
higher ratings under DC 7801 for third 
degree burns.  Further, the RO's 
consideration of referring these claims 
for extraschedular evaluations under 
38 C.F.R. § 3.321(b)(1) must be 
documented on readjudication.  If the 
determination remains unfavorable to the 
veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument to the RO while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


